Case 2:19-cv-02908-GEKP Document 48 Filed 02/24/21 Page i1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY REDLEY, :
Plaintiff : CIVIL ACTION
y. .
WHOLE FOODS MARKET :
GROUP, INC. et al., : No. 19-2908
Defendants ;

ORDER

AND NOW, this 24th day of February, 2021, upon consideration of Defendants’ Motion
for Summary Judgment (Doc. No. 25), Plaintiff's Response in Opposition (Doc. No. 28),
Defendants’ Reply in Support of Summary Judgment (Doc. No. 39), Plaintiff's Motion for Leave
to File an Amended Brief (Doc. No. 39), the Court’s Order granting the Motion for Leave to File
an Amended Brief (Doc. No. 40), Defendants’ Reply in Support of Summary Judgment (Doc. No.
42), and Plaintiff's Sur-reply in Opposition to Summary Judgment (Doc. No. 43), it is hereby
ORDERED that Defendants’ Motion for Summary Judgment (Doc. No. 25) is GRANTED IN
PART and DENIED IN PART as follows:

1. Defendants’ Motion is GRANTED IN PART as to Plaintiff's Disparate Treatment

claim, as detailed in the accompanying memorandum;
2. Defendants’ Motion is GRANTED as to Plaintiff's Disparate Impact claim;

3. Defendants’ Motion is DENIED as to Plaintiffs Hostile Work Environment claim.

BY THE €OURT:

 

 

ENE FAK. PRATTER
GENE Vk

ED/STATES DISTRICT JUDGE
